I
take this opportunity to congratulate President Eliasson
on his election to lead our deliberations during this
very important session of the General Assembly. I
would also like to pay tribute to our outgoing President
of the fifty-ninth session, His Excellency Mr. Jean
21

Ping, and our Secretary-General for their tireless
efforts and very considerable contributions to the
successful outcome of the High-level Plenary Meeting
that concluded just a week ago.
This year, at this historic session, we
commemorate a milestone in the rich history of the
Organization as we celebrate its sixtieth anniversary.
For us in Micronesia, the occasion also marks the
fifteenth anniversary of our joining the United Nations.
We are proud and motivated to be part of this great
Organization.
Our celebrations, however, should have a noble
purpose beyond honouring the past and the present.
This occasion should give focus to the long road ahead
of us. Inspired by the accomplishments of the past 60
years, we must forge ahead with strong determination,
confidence and vigour to meet the challenges that the
future holds for the Organization.
The Federated States of Micronesia does not
pretend to believe that the problems that we are called
upon to tackle are easy; they are not. But while we
have differences of opinion as to how they may be
effectively addressed, my delegation is encouraged by
the broad consensus that was reached during the high-
level panel meetings last week that the reform of the
United Nations and the attainment of the Millennium
Development Goals (MDGs) must be addressed one
way or another and sooner rather than later. No doubt
the consensus was forged in the conviction that the
United Nations, with all its shortcomings, still
represents the best hope for humankind to solve its
problems at the multilateral level. If that is the case, as
my country firmly believes it is, the Organization must
be reformed to reflect present day realities and to
effectively and efficiently achieve its enduring
objectives as enshrined in the Charter. For the sake of
our Organization’s credibility, for its long-term
sustainability, and for the millions of people around the
globe that pin their hopes on the United Nations, the
Organization must be reformed. My delegation fully
supports the call that has been made within the General
Assembly Hall for its comprehensive reform.
Consequently, let us give full consideration to the
reform of the Security Council. The challenges of the
twenty-first century demand that we should do so. With
the indulgence of members, I do not wish to go into
details here, as the position of my Government on the
issue has already been made known on several
occasions. I would only reiterate our call for the
inclusion of Japan and Germany, among the developed
countries, as permanent members of the Council,
because we believe they will contribute greatly to the
maintenance of peace and security. For those
aforementioned reasons, we also support the inclusion
of India, a developing country, as a permanent member
of the Security Council. Moreover, we will support the
inclusion of other developing countries from other
regions, if that reflects the choice of those regions. We
urge Member States to take bold and decisive action on
this issue.
The time has come for the “enemy State” clauses
in the United Nations Charter to be removed. They
have long become obsolete. The outcome document
rightfully reflects that fact.
The sixtieth General Assembly could not have
been more timely. It can take up the noble but
incomplete task of reinforcing and facilitating the full
implementation of the outcome of last week’s summit.
We have little choice but to complete that which was
left unfinished.
Consistent with the broader agenda of the
debates, we wish to reiterate the great importance that
we attach to the second phase of the World Summit on
the Information Society (WSIS) to be held in Tunisia in
November. For my country, whose population is
dispersed on many islands scattered over a vast area of
the Pacific, access to affordable and reliable
information and communication technologies (ICTs) is
critical to the socio-economic advancement of its
people. But harnessing the power of ICTs does not
benefit only a few. In the end, it is a win-win
proposition for us all — for developing and developed
countries alike. The responsible use and effective
dissemination of meaningful information is the key to
emancipation from human ignorance and is therefore
essential to socio-economic progress. It follows that
the means of collecting, evaluating, and transmitting
information must be shared and placed at the service of
humankind. It is for that reason that my country
continues to add its voice to those of other countries in
urging universal cooperation in the WSIS process. It is
a step forward along the road to achieving the MDGs.
Without it, the MDGs will mean little.
It is for the same reason that my Government
supports the Community of Democracies and
participates in its activities. In our view,
22

democratization of the institutions of governance and
transparency in public policymaking — with due
regard to local conditions — are inseparable from
economic progress and collective security. After all,
the work of the Community does not contradict but
further reinforces the MDGs and, in a larger sense, the
time-honoured objectives incorporated in the Charter
of the United Nations.
It does not take a great deal of wisdom to realize
that, as a small island developing State, my country is
vulnerable to the extremely adverse impact of global
climate change. For the 15 years we have been a
Member of the United Nations, we have been vocal
here and elsewhere on the issue of climate change and
its adverse impact on small island developing States.
For us, it is an issue of security and survival. I reiterate
our appeal to those countries that have not yet ratified
the Kyoto Protocol to do so immediately and without
further delay.
A week ago during the High-level Plenary
Meeting, President Joseph Urusemal, like other
Micronesian Presidents before him, called attention to
the daunting challenges facing our country and other
small island developing States in pursuing sustainable
development and achieving the MDGs. I reaffirm their
calls here once again, and stress the urgent need for the
international community to fully and effectively
implement the Mauritius Strategy for the further
Implementation of the Programme of Action for the
Sustainable Development of Small Island Developing
States. The Strategy provides a way forward for these
countries and plays a crucial role in our ability to
achieve sustainable development and meet the MDGs.
As if the plethora of challenges I have spoken of
are not daunting enough for my country, the escalating
cost of fuel and its negative impact on our efforts to
meet development goals and pursue sustainable
development is a major cause of concern. That crisis
brings to the fore the need identified by small island
developing States for accelerated research and
development and a sharing of technologies in the areas
of renewable and alternative sources of energy. We
appeal to the international community to assist us in
those areas.
I take this opportunity today to reiterate the call
made by my President during the High-level Plenary
Meeting to further strengthen cooperation and linkages
between the United Nations and countries of the
Pacific, like mine. The need for the physical presence
of the United Nations system and its sustained
engagement in our development process is now more
compelling than ever. We cannot accept the notion that
our country is undeserving of the substantive presence
of the United Nations.
Over the past few months we have seen
encouraging signs in the Middle East. The historic
disengagement of Israel from the Gaza Strip and parts
of the West Bank is a step in the right direction and
should be commended. My Government appreciates the
political obstacles faced by the two parties and
encourages them to stay the course towards a peaceful
settlement of what has been a long, complex and
unpleasant experience. We call upon both parties to
spare no effort to actively pursue peaceful negotiations.
They should not be satisfied until the day comes when
Israeli and Palestinian children can play side by side
and live in peace, without fear.
As a young country that graduated from the
trusteeship regime of this Organization, my country
places high hopes in the United Nations. At 60, the
United Nations should not to be contemplating
retirement. Instead, the time has come for this great
Organization to strengthen and rededicate itself in
order to effectively and efficiently meet the challenges
of the new millennium.